     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 1 of 35 Page ID #:350




1

2
                                                                               1/21/2021
3

4

5

6

7                              UNITED STATES DISTRICT COURT
8                           CENTRAL DISTRICT OF CALIFORNIA
9                                     SOUTHERN DIVISION
10
                                                   )
11
     UNITED STATES OF AMERICA,                     )     Case No.: SACR 20-00110-CJC
                                                   )
12                                                 )
                  Plaintiff,                       )     ORDER DISMISSING WITH
13                                                 )     PREJUDICE CHARGES AGAINST
           v.                                      )     DEFENDANT RONALD BERNARD
14                                                 )     WARE FOR VIOLATION OF SIXTH
                                                   )     AMENDMENT TO THE UNITED
15
     RONALD BERNARD WARE,                          )     STATES CONSTITUTION AND
                                                   )     SPEEDY TRIAL ACT
16                                                 )
                                                   )
17                Defendant.                       )
                                                   )
18                                                 )
19

20                                                     I.
21

22         The United States Constitution protects our fundamental freedoms and liberties.
23   One of the most important rights guaranteed by the Constitution is the Sixth Amendment
24   right of the accused to a public and speedy trial. It protects against undue and oppressive
25   incarceration before trial and it allows the accused to defend himself against the criminal
26   charges before evidence becomes lost or destroyed and witnesses’ memories fade. But
27   the Sixth Amendment protects much more than just the rights of the accused. It also
28   protects the rights of all of us. It gives each of us called for jury service a voice in our

                                                   -1-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 2 of 35 Page ID #:351




1    justice system. And it holds the government accountable to the principles of the
2    Constitution. Without jury trials, power is abused and liberty gives way to tyranny.1
3

4           Given the constitutional importance of a jury trial to our democracy, a court cannot
5    deny an accused his right to a jury trial even if conducting one is difficult. This is true
6    whether the United States is suffering through a national disaster, a terrorist attack, civil
7    unrest, or the coronavirus pandemic that the country and the world are currently facing.
8    Nowhere in the Constitution is there an exception for times of emergency or crisis.
9

10          Nevertheless, the United States District Court for the Central District of California
11   suspended jury trials indefinitely during the coronavirus pandemic, believing it is too
12   unsafe to conduct jury trials even if significant safety precautions are in place. Most
13   troubling, the Central District’s indefinite suspension has continued for 10 months even
14   though the state court across the street from the federal courthouse in Orange County has
15   conducted over 130 jury trials during the pandemic, and all essential businesses in
16   Orange County have remained open and their employees have continued to work.
17

18          Defendant Ronald Bernard Ware is one of many defendants before this Court who
19   is challenging the Central District’s indefinite suspension of jury trials. Mr. Ware
20   believes that the Central District’s indefinite suspension violates his constitutional right
21   to a public and speedy trial under the Sixth Amendment and the Speedy Trial Act. He is
22   correct.
23

24

25

26
     1
27    Indeed, Thomas Jefferson once stated, “I consider the trial by jury as the only anchor, ever yet
     imagined by man, by which a government can be held to the principles of its constitution.” From
28   Thomas Jefferson to Thomas Paine, National Archives (July 11, 1789), available at
     https://founders.archives.gov/documents/Jefferson/01-15-02-0259.
                                                       -2-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 3 of 35 Page ID #:352




1                                                   II.
2

3                                                   A.
4

5          Federal courts in the Central District first closed due to the coronavirus pandemic
6    on March 23, 2020. C.D. Cal. Order of the Chief Judge 20-042, In Re: Coronavirus
7    Public Emergency, Activation of Continuity of Operations Plan (Mar. 19, 2020). They
8    have not reopened for jury trials in the nearly 10 months since. See C.D. Cal. General
9    Order No. 20-08, In Re: Coronavirus Public Emergency, Order Concerning Phased
10   Reopening of the Court (May 28, 2020) (explaining that jury trials will resume “at a date
11   to be determined”). On August 6, 2020, Chief Judge Philip S. Gutierrez issued an order
12   stating explicitly what had been clear for months—jury trials in the Central District are
13   indefinitely suspended due to the coronavirus pandemic. C.D. Cal. General Order No.
14   20-09, In Re: Coronavirus Public Emergency, Order Concerning Phased Reopening of
15   the Court (Aug. 6, 2020) (“Until further notice, no jury trials will be conducted in
16   criminal cases.”).
17

18         Some courthouse operations have continued during the pandemic. For example,
19   from June to December, the grand jury—which has at least 16 members—gathered in
20   person, heard witness testimony, and returned 65 indictments. (See Ex. 1, attached to this
21   order.) Some courts held emergency in-person hearings. However, on December 7,
22   2020, the Chief Judge, in consultation with the Central District’s Executive Committee,
23   and in light of a coronavirus surge in the region, reactivated the Central District’s
24   Continuity of Operations Plan (“COOP”). See Order of the Chief Judge 20-179, In Re:
25   Coronavirus Public Emergency, Activation of Continuity of Operations Plan (Dec. 7,
26   2020). The Chief Judge’s order permitted the grand jury to meet one more time, and then
27   suspended the grand jury—for the first time since June—effective December 9, 2020 at
28   5:00 p.m. through and including January 8, 2021. On January 7, 2021, the COOP was

                                                  -3-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 4 of 35 Page ID #:353




1    extended through and including January 29, 2021. Emergency in-person hearings are no
2    longer allowed while the COOP is activated. And although the order states that “[t]he
3    activation of the COOP Plan is necessary to ensure the continuous performance of
4    essential functions and operations of the Court,” the most essential function—conducting
5    jury trials—remains suspended indefinitely. Id. at 2.
6

7             Though 10 months have passed since the Central District suspended jury trials, it
8    remains completely uncertain when the Central District will resume them.2 The Chief
9    Judge has stated that “decisions on resuming operations are being made in light of state
10   government orders.”3 Those orders include California Governor Gavin Newsom’s four-
11   tier, color-coded system. That system does not apply to the state judiciary, nor does it
12   restrict essential businesses—in sectors including healthcare, emergency services, food,
13   energy, transportation, and communications—from operating.4 Indeed, employees in
14   those sectors have been displaying extraordinary courage and dedication by going to
15   work every day during the pandemic, knowing the risks, while protecting themselves and
16   others as best they can. They refuse to let the coronavirus prevent them from providing
17   vital services and supplying essential goods to the public.
18

19            The Governor’s tier system applies only to non-essential businesses. That system
20   outlines when and how non-essential businesses may operate during the pandemic by
21

22   2
      The General Order stated that to determine when jury trials will resume, the Chief Judge will use
23   “gating criteria” from the Administrative Office of the United States Courts “designed to determine local
     COVID-19 exposure risks based on 14-day trends of facility exposure, community spread, and
24   community restrictions.” Id. ¶ 2. Administrative Office of the U.S. Courts, Federal Judiciary COVID-
     19 Recovery Guidelines (Apr. 24, 2020), available at https://www.fedbar.org/wp-
25   content/uploads/2020/04/Federal-Judiciary-COVID-19-Recovery-Guidelines.pdf.
26   3
       Daily Journal, Central District could soon begin calling jurors in Orange County (Sept. 23, 2020),
27   available at https://www.dailyjournal.com/articles/359682-cental-district-could-soon-begin-calling-
     jurors-in-orange-county (the “Article”).
28
     4
         Blueprint for a Safer Economy, available at https://covid19.ca.gov/safer-economy/.
                                                         -4-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 5 of 35 Page ID #:354




1    ranking each California county in one of four tiers “based on its test positivity and
2    adjusted case rate.” In tier 1, also known as purple or widespread, many non-essential
3    indoor businesses are closed. In tier 2, also known as red or substantial, some non-
4    essential indoor businesses are closed. In tier 3, also known as orange or moderate, some
5    non-essential indoor businesses are open with modifications. In tier 4, also known as
6    yellow or minimal, most non-essential indoor businesses are open with modifications.
7    The Chief Judge has stated that the Central District will start summoning jurors in Orange
8    County once the county reaches tier 3, and that jury trials will begin approximately 7
9    weeks later because “that’s how long it takes to summon jurors.” (Article at 1.)5
10

11          Throughout the pandemic, the government has supported the Central District’s
12   indefinite suspension of jury trials. This Court, however, has vehemently opposed it,
13   believing the indefinite suspension is unconstitutional and in violation of the Speedy Trial
14   Act. The Court has five times asked the Chief Judge to summon jurors for jury trials in
15   cases where defendants refuse to waive further time under the Speedy Trial Act. All of
16   the Court’s requests—including its request in this case—have been denied. 6
17

18                                                        B.
19

20          Defendant Ronald Bernard Ware was indicted in August 2020 with one count of
21   being a felon in possession of a firearm and ammunition. (Dkt. 1 [Indictment].) He has
22

23
     5
       Though Orange County was in tier 2 for months and seemed close to reaching tier 3, it has since
24   moved back to tier 1. On December 3, 2020, Governor Newsom issued an additional Regional Stay at
     Home Order requiring “[a]ll individuals living in the Region [to] stay home or at their place of residence
25   except as necessary to conduct activities associated with the operation, maintenance, or usage of critical
     infrastructure, as required by law, or as specifically permitted in th[e] order.”
26
     6
27    (Dkt. 38); United States v. Juan Carlos Recinos, Case No. 2:19-cr-00724-CJC, Dkt. 58 (Aug. 19,
     2020); United States v. Jeffrey Olsen, Case. No. 8:17-cr-00076-CJC, Dkt. 68 (Sept. 3, 2020); United
28   States v. Steven Nicholson, Case No. 2:16-cr-00470-CJC-1, Dkt. 155 (Nov. 13, 2020); United States v.
     Justin Marques Henning, Case No. 8:16-cr-00029-CJC-7, Dkt. 1656 (Nov. 25, 2020).
                                                        -5-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 6 of 35 Page ID #:355




1    been in federal custody since that time. (Dkt. 7.) Trial was originally set for October 27,
2    2020. (Dkt. 19.) Then, the Court granted the parties’ stipulation to continue the trial date
3    to January 19, 2021. (Dkt. 21.) After that stipulation, the Speedy Trial Act requires that
4    Mr. Ware’s trial commence no later than January 21, 2021, or his constitutional right to a
5    public and speedy trial will be violated.
6

7           On November 13, 2020, at a status conference in this case, Mr. Ware’s counsel
8    stated that Mr. Ware wished to go forward with his trial as scheduled, and that he was
9    unwilling to agree to the exclusion of any further time under the Speedy Trial Act. The
10   government stated that although it was ready for trial, it would have to seek a continuance
11   given the General Order indefinitely suspending criminal jury trials in the Central
12   District. The Court denied the government’s motion to continue the trial from January
13   19, 2021 to May 11, 2021, and requested that the Chief Judge summon jurors for Mr.
14   Ware’s January 19, 2021 trial. (Dkt. 32.) The Chief Judge refused to do so. (Dkt. 38.)
15   Mr. Ware now moves to dismiss the charges against him, believing that the Central
16   District’s indefinite suspension of jury trials violates the Sixth Amendment and Speedy
17   Trial Act. (Dkt. 41.)7
18

19                                                      III.
20

21          “The Constitution of the United States is a law for rulers and people, equally in
22   war and in peace, and covers with the shield of its protection all classes of [people], at all
23   times, and under all circumstances.” Ex parte Milligan, 71 U.S. 2, 120–21 (1866). It “is
24   not to be obeyed or disobeyed as the circumstances of a particular crisis in our history
25

26   7
      Mr. Ware is one of at least six defendants before the Court challenging the Central District’s indefinite
27   suspension of jury trials. See United States v. Juan Carlos Recinos, Case No. 2:19-cr-00724-CJC;
     United States v. Jeffrey Olsen, Case. No. 8:17-cr-00076-CJC; United States v. Steven Nicholson, Case
28   No. 2:16-cr-00470-CJC-1; United States v. Justin Marques Henning, Case No. 8:16-cr-00029-CJC-7;
     United States v. Jose Reyes, Case No. 2:19-cr-00740-CJC.
                                                         -6-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 7 of 35 Page ID #:356




1    may suggest.” Downes v. Bidwell, 182 U.S. 244, 384 (Harlan, J., dissenting). It “has no
2    provision lifting restrictions upon governmental authority during periods of emergency.”
3    Dennis v. United States, 341 U.S. 494, 520 (1951) (Frankfurter, J., concurring). Rather,
4    “[t]he People have decreed that it shall be the supreme law of the land at all times.” Id.
5    Its “full operation cannot be stayed by any branch of the government in order to meet
6    what some may suppose to be extraordinary emergencies.” Downes, 182 U.S. at 385
7    (Harlan, J., dissenting). This is because the drafters “foresaw that troublous times would
8    arise, when rulers and people would become restive under restraint, and seek by sharp
9    and decisive measures to accomplish ends deemed just and proper; and that the principles
10   of constitutional liberty would be in peril, unless established by irrepealable law.”
11   Milligan, 71 U.S. at 120.
12

13         The principle that “[g]overnment is not free to disregard the [Constitution] in times
14   of crisis” applies in full force during this pandemic. Roman Catholic Diocese of
15   Brooklyn v. Cuomo, 141 S. Ct. 63, 69 (2020) (Gorsuch, J., concurring). Recently, the
16   Supreme Court recognized this fundamental principle and enjoined the enforcement of an
17   executive order issued by the Governor of New York imposing occupancy restrictions on
18   attendance at religious services in areas heavily affected by coronavirus. It stated
19   powerfully that “even in a pandemic, the Constitution cannot be put away and forgotten.”
20   Id. at 68 (majority opinion). In its analysis of the applicants’ likelihood of success on the
21   merits, the Supreme Court found it problematic that houses of worship—spaces where
22   people practice their constitutional right to the free exercise of religion—faced more
23   restrictions than businesses categorized as “essential.” Id. at 66–67. The Supreme Court
24   recognized that “[s]temming the spread of COVID-19 is unquestionably a compelling
25   interest,” but ultimately concluded that effectuating the First Amendment’s guarantees
26   likely requires facing risks of infection while taking proper safety precautions rather than
27   trying to avoid the risks altogether. Id. at 67.
28


                                                   -7-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 8 of 35 Page ID #:357




1           The Supreme Court has granted similar applications for relief in cases challenging
2    other states’ restrictions on religious spaces—including the Governor of California’s tier
3    system—and remanded for further consideration in light of Roman Catholic Diocese.
4    See Harvest Rock Church v. Newsom, 2020 WL 7061630, at *1 (U.S. Dec. 3, 2020)8;
5    High Plains Harvest Church v. Polis, 141 S. Ct. 527 (2020) (remanding challenge to
6    Colorado restrictions in light of Roman Catholic Diocese). Roman Catholic Diocese has
7    also changed how the Ninth Circuit addresses constitutional challenges to restrictions
8    enacted in response to the pandemic. Dayton Valley v. Sisolak, 982 F.2d 1228, 1232–33
9    (9th Cir. Dec. 15, 2020) (concluding that Roman Catholic Diocese compelled the court to
10   conclude that church was likely to succeed on its challenge to occupancy limitations
11   under Free Exercise Clause); see S. Bay United Pentecostal Church v. Newsom, 981 F.3d
12   765, 766 (9th Cir. 2020) (vacating district court’s order denying motion for injunctive
13   relief filed by South Bay United Pentecostal Church and remanding for further
14   consideration in light of Harvest Rock Church and Roman Catholic Diocese).
15

16          The right to freely exercise religion, however, is not the only constitutional right
17   that must be protected during the pandemic. The right to a speedy and public jury trial
18   must also be protected. The Sixth Amendment provides that “[i]n all criminal
19   prosecutions, the accused shall enjoy the right to a speedy and public trial, by an
20   impartial jury.” U.S. Const. amend. VI; see U.S. Const. art. III, § 2, cl. 3 (“The Trial of
21   all Crimes, except in Cases of Impeachment, shall be by Jury.”). The right to a speedy
22   trial “has roots at the very foundation of our English law heritage” and “is one of the
23   most basic rights preserved by our Constitution.” Klopfer v. State of N.C., 386 U.S. 213,
24   224, 226 (1967). Indeed, “[e]xcept for the right of a fair trial before an impartial jury, no
25

26   8
       In Harvest Rock Church, both the district court and the Ninth Circuit had concluded that the church in
27   question failed to show a likelihood of success on the merits of its free exercise challenge to California’s
     restrictions on religious service attendance, citing evidence in the record regarding the risk of spreading
28   the coronavirus in indoor congregate activities. See Harvest Rock Church, Inc. v. Newsom, 977 F.3d
     728, 730–31 (9th Cir. 2020).
                                                         -8-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 9 of 35 Page ID #:358




1    mandate of our jurisprudence is more important” than a defendant’s right to a speedy
2    trial. Furlow v. United States, 644 F.2d 764, 769 (9th Cir. 1981). The Sixth Amendment
3    protects defendants by minimizing oppressive pretrial incarceration and ensuring
4    evidence needed to prove the defense remains available at the time of trial. See Klopfer,
5    386 U.S. at 222; id. at ௅ +DUODQ-FRQFXUULQJ ; United States v. Loud Hawk,
6    474 U.S. 302, 312 (1986). It also protects the public by giving the people a voice,
7    ensuring the government has the evidence needed to prosecute, and holding leaders
8    accountable to the Constitution. See Barker v. Wingo, 407 U.S. 514, 519 (1972) (“In
9    addition to the general concern that all accused persons be treated according to decent
10   and fair procedures, there is a societal interest in providing a speedy trial which exists
11   separate from, and at times in opposition to, the interests of the accused.”); United States
12   v. Lloyd, 125 F.3d 1263, 1268 (9th Cir. 1997) (“[T]he right to a speedy trial belongs not
13   only to the defendant, but to society as well.”); United States v. Caparella, 716 F.2d 976,
14   981 (2d Cir. 1983) (“It must be remembered that a speedy trial is not only viewed as
15   necessary to preserve the rights of defendants. Just as significant is the protection it
16   accords to society’s interest in bringing criminals to justice promptly.”).
17

18         “The guaranty of trial by jury contained in the Constitution was intended for a state
19   of war as well as a state of peace; and is equally binding upon rules and people, at all
20   times and under all circumstances.” Milligan, 71 U.S. at 3. The constitutional right
21   “d[oes] not yield to emergency.” Nebbia v. People of New York, 291 U.S. 502, 545
22   (1934) (describing the holding in Milligan). Courts must always be vigilant to protect
23   and enforce it. They cannot, as the Central District has done here, shelter in place and
24   suspend it. See Roman Catholic Diocese, 141 S. Ct. at 71 (Gorsuch, J., concurring)
25   (“[W]e may not shelter in place when the Constitution is under attack.”). Indeed, courts
26   have “[n]o higher duty . . . than to exert [their] full authority to prevent all violation of the
27   principles of the Constitution.” Downes, 182 U.S. at 382 (Harlan, J., dissenting).
28


                                                    -9-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 10 of 35 Page ID #:359




1                                                   A.
2

3           The government asserts that the Speedy Trial Act permits the Central District’s
4    indefinite suspension of jury trials. But nothing in the Speedy Trial Act excuses the
5    Central District’s indefinite suspension. Congress enacted the Speedy Trial Act in 1974
6    in order to make effective the Sixth Amendment’s guarantee of a speedy trial. Pub. L.
7    No. 93-619; see Furlow, 644 F.2d at 798–69 (describing the Speedy Trial Act as the
8    Sixth Amendment’s “implementation”). The Act requires that a defendant’s trial begin
9    within 70 days of the filing of the indictment or the defendant’s initial court appearance,
10   whichever is later. 18 U.S.C. § 3161(c)(1). “The Act recognizes, however, that
11   legitimate needs of the government and of a criminal defendant may cause permissible
12   delays.” United States v. Daychild, 357 F.3d 1082, 1090 (9th Cir. 2004). Accordingly,
13   the Speedy Trial Act provides that certain periods of time may be excluded from the 70-
14   day deadline. For example, a court may exclude periods of delay resulting from
15   competency examinations, interlocutory appeals, pretrial motions, the unavailability of
16   essential witnesses, and delays to which the defendant agrees. 18 U.S.C. § 3162(h)(1)–
17   (6).
18

19          The specific category of excludable delay relevant here is a sort of catchall
20   category allowing exclusion of time when a judge finds “that the ends of justice served
21   by taking such action outweigh the best interest of the public and the defendant in a
22   speedy trial.” 18 U.S.C. § 3162(h)(7)(A). Congress intended the “ends of justice”
23   provision to be “rarely used.” United States v. Nance, 666 F.2d 353, 355 (9th Cir. 1982)
24   (quoting the Act’s legislative history). To ensure that broad discretion does not
25   undermine the Act’s important purpose, Congress enumerated factors that courts must
26   consider in determining whether to grant an “ends of justice” continuance. Id.; see
27   United States v. Clymer, 25 F.3d 824, 829 (9th Cir. 1994) (explaining that “the ‘ends of
28   justice’ exclusion . . . may not be invoked in such a way as to circumvent the time

                                                  -10-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 11 of 35 Page ID #:360




1    limitations set forth in the Act”). Those factors include “[w]hether the failure to grant
2    such a continuance in the proceeding would be likely to make a continuation of such
3    proceeding impossible, or result in a miscarriage of justice.” 18 U.S.C.
4    § 3161(h)(7)(B)(i). Contrary to the government’s assertion, this provision does not
5    justify the Central District’s indefinite suspension of jury trials during this pandemic.
6

7          Continuances under the “ends of justice” exception are appropriate if without a
8    continuance, holding the trial would be impossible. 18 U.S.C. § 3161(h)(7)(B)(i). This
9    exception has been used in response to natural disasters and other exigencies, but only
10   where the triggering exigency made the criminal jury trial a physical and logistical
11   impossibility. In Furlow, the Ninth Circuit upheld a district court’s order finding 14 days
12   excludable where Mount Saint Helens erupted 2 days before the scheduled trial date. 644
13   F.2d at 767௅7KHFRXUWEHJan its discussion by noting that “[a] close reading of the
14   Speedy Trial Act . . . reveals no reference to the interruptions of nature.” Id. However,
15   the court explained that the eruption created a “cloud of volcanic dust,” and was an
16   incident “of worldwide significance” and “earth-shaking effect” that inflicted a
17   “paralyzing impact on surrounding geographies, including the location of the court where
18   the [defendant] was scheduled for trial.” Id. at 767. The eruption “obviously interrupted
19   transportation [and] communication,” and “affect[ed] the abilities of jurors, witnesses,
20   counsel, [and] officials to attend the trial.” Id. at 767௅Since physical circumstances
21   precluded holding a jury trial, and “[t]he district court preserved the procedural
22   safeguards and specified a trial date rather than a sine die continuance,” the court held
23   that the 14-day continuance did not result in a speedy-trial violation. Id. at 769.
24

25         Similarly, a New York district court applied the ends of justice exception to
26   exclude a 20-day period after the September 11, 2001 terrorist attacks. United States v.
27   Correa, 182 F. Supp. 2d 326, 327 (S.D.N.Y. 2001). In that case, the pretrial conference
28   had been set for September 11, 2001, less than half a mile from the World Trade Center.

                                                  -11-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 12 of 35 Page ID #:361




1    Id. However, after the attacks, the courthouse was evacuated and the jail where the
2    defendant was detained was locked down for security reasons. Id. The courthouse,
3    United States Attorney’s office, and jail were “closed to all non-emergency personnel for
4    nearly a week.” Id. Even when they reopened, telephone, fax, and internet access were
5    disrupted at all three locations. Id. Lawyers without access to their offices were less able
6    to communicate effectively with the court and other counsel. Id. Law enforcement
7    agents, including those working on that specific case, were “massively redeployed to
8    emergency service work and the pressing needs of the terrorist attack.” Id. “Security
9    concerns and staffing difficulties at the [jail], which ha[d] also suffered dislocation of
10   critical electronic and communications systems, [made] it virtually impossible, and
11   clearly imprudent, to transport prisoners to [c]ourt.” Id. Given that these numerous
12   complications made holding a jury trial actually impossible, the court concluded that the
13   ends of justice would be served by excluding the 20-day period after the attacks.9
14

15          Although there is no question that the current pandemic is serious, conducting a
16   jury trial during the pandemic is clearly not impossible. Unlike in the cases where the
17   ends of justice exception has been applied in the wake of a natural disaster or other
18   exigency, travel and communications continue to function. See Furlow, 644 F.2d at
19   767௅Correa, 182 F. Supp. 2d at 327. Some aspects of the practice of law may be less
20   convenient during this time, but it remains possible to perform necessary trial
21   preparations, access the courthouse, and conduct the trial. See Furlow, 644 F.2d at
22   ௅69; Correa, 182 F. Supp. 2d at 327.
23

24

25
     9
       Other cases confirm that actual impossibility is key to applying the ends of justice exception. See
26
     United States v. Richman, 600 F.2d 286, 294 (1st Cir. 1979) (finding no Speedy Trial Act violation
27   where trial was continued three weeks after the “paralyzing . . . Blizzard of ‘78” that made it so that
     “[t]rial could not commence on” the scheduled date); United States v. Scott, 245 Fed. Appx. 391
28   (5th Cir. 2007) (concluding without substantial analysis that there was no Speedy Trial Act violation
     where some delay was attributable to Hurricane Katrina).
                                                        -12-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 13 of 35 Page ID #:362




1           Indeed, if one had any doubt about the possibility of conducting a jury trial during
2    the pandemic, one need look no further than the state court across the street from the
3    Orange County federal courthouse where Mr. Ware’s trial would have occurred had the
4    Central District not prohibited it. The Orange County Superior Court resumed jury trials,
5    with appropriate precautionary measures, nearly 8 months ago. The state court did not
6    hold any criminal jury trials in April or May of 2020 because of the pandemic. However,
7    from June to the middle of November 2020, it held 130 jury trials, including both
8    criminal and civil jury trials. (See Exs. 2 and 3, attached to this order.) Notably, a
9    consistent 50–60% of potential Orange County jurors have been reporting to fulfill their
10   civic duty during this time. (Id.)
11

12          Make no mistake, the Orange County Superior Court has faced and continues to
13   face many challenges when conducting jury trials during the pandemic. There have been
14   and will be delays in the trial proceedings whenever a defendant, a witness, an attorney,
15   or a juror tests positive for the coronavirus and has to be quarantined.10 But the Orange
16   County Superior Court has managed and continues to manage the challenges of
17   conducting a jury trial during the pandemic, protecting everybody associated with the
18   jury trials the best that it can.11 It has never occurred to the Orange County Superior
19   Court to surrender to those challenges and indefinitely suspend the Sixth Amendment.
20

21   10
        In light of the recent surge in coronavirus cases in Orange County, the Orange County Superior Court
     decided to extend the statutory time period for holding criminal jury trials “by not more than 30 days in
22
     cases in which the statutory deadline otherwise would expire from January 11, 2021 to February 5,
23   2021.” (Ex. 4, attached to this order.) The Orange County Superior Court extended the statutory
     deadline for this limited period to avoid having to dismiss a case if an in-custody defendant could not be
24   transported to the courthouse because of a quarantine at the Santa Ana Jail, or if it turns out there is a
     temporary shortage of jurors. The Orange County Superior Court, however, fully intends to hold
25   criminal jury trials during the surge. In stark contrast, the Central District indefinitely suspended them
     long before the surge, in fact nearly 10 months before it.
26
     11
27     The Orange County Superior Court has accomplished this by taking numerous careful measures to
     ensure safety. It accommodates social distancing by staggering times for juror reporting, trial start,
28   breaks, and concluding for the day, seating jurors during trial in both the jury box and the audience area,
     marking audience seats, and using dark courtrooms as deliberation rooms. It also regularly disinfects
                                                         -13-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 14 of 35 Page ID #:363




1           Quite frankly, the Court is at a loss to understand how the government can
2    continue to support the Central District’s indefinite suspension of jury trials when the
3    government itself has convened the grand jury in the very same courthouse where Mr.
4    Ware’s trial would have occurred had the Central District not prohibited it. From June
5    24, 2020 through December 9, 2020, the grand jury—which has at least 16 people on it—
6    regularly convened in person in the very Orange County federal courthouse in which Mr.
7    Ware seeks to have his jury trial. The grand jury heard testimony from witnesses,
8    deliberated together, and returned 65 indictments in that time with no coronavirus
9    outbreak. (See Ex. 1.) Nevertheless, the government somehow contends that it was
10   impossible to conduct a jury trial during all of these months in the exact same
11   courthouse.12
12

13          The government continues to cite the Chief Judge’s General Order to support its
14   position that the ends of justice exception should be applied to exclude further time under
15   the Speedy Trial Act. The government’s continued reliance on the General Order is
16   misplaced. The General Order—issued after a majority vote of district judges in this
17   district—does not say that conducting a jury trial is impossible. Rather, it states only that
18   the pandemic has rendered conducting jury trials unsafe. The General Order and the
19   government note that people continue to be infected, hospitalized, and—tragically—die
20   due to the coronavirus, and that holding jury trials will likely put people at an increased
21   risk of contracting the coronavirus. C.D. Cal. General Order No. 20-09 ¶ 6.a. The Court,
22

23
     the jury assembly room and restrooms, provides facial coverings, uses plexiglass shields in courtrooms,
24   and requires trial participants to use gloves to handle exhibits. (Olsen, Case No. 8:17-cr-00076-CJC,
     Dkt. 67, Ex. 2 at 1–10, 13–25, 34.) Of course, similar safety precautions would have been in place for
25   Mr. Ware’s trial had the Central District allowed this Court to hold one.
26   12
       Tellingly, although the Central District suspended the grand jury citing dangers posed by the recent
27   surge, its suspension was not immediate. Rather, the Central District suspended the grand jury effective
     two days after the date of the Central District’s order—just enough time for the grand jury to convene in
28   person one last time before the suspension, despite the dangers cited, and return 6 additional
     indictments. (See Ex. 1.)
                                                        -14-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 15 of 35 Page ID #:364




1    of course, acknowledges the public health risk the coronavirus poses to people. See
2    Roman Catholic Diocese, 141 S. Ct. at 68 (“Members of this Court are not public health
3    experts, and we should respect the judgment of those with special expertise and
4    responsibility in this area.”). The Court also is acutely aware of the statistics of how
5    many people continue to be infected, hospitalized, and—tragically—die due to the
6    coronavirus every day, all across the country. But the Constitution does not turn on these
7    considerations. Instead, to protect the fundamental right to a speedy trial guaranteed by
8    the Sixth Amendment, the Constitution requires that a trial only be continued over a
9    defendant’s objection if holding the trial is impossible. And holding Mr. Ware’s trial
10   during the pandemic is not impossible. 13 The Orange County Superior Court has proven
11   this to be the case.
12

13          Particularly troubling, the General Order’s suspension of jury trials is indefinite.
14   The Order states that the Central District will determine when to resume jury trials using
15   “gating criteria [that] is designed to determine local COVID-19 exposure risks based on
16   14-day trends of facility exposure, community spread, and community restrictions.” C.D.
17   Cal. General Order 20-09 ¶ 2. However, the Ninth Circuit has repeatedly admonished
18   that “an ends of justice exclusion must be ‘specifically limited in time.’” United States v.
19

20
     13
       Not surprisingly, the Central District’s suspension of jury trials has taken its toll on the fair
21   administration of justice in the district. A growing backlog in trials and sentencings has led to such
     severe overcrowding in jails that people charged with crimes in California, with families and lawyers in
22
     California, are being transported without notice to Arizona because there is simply no longer bed space
23   in the Central District to house them. See, e.g., United States v. Joshua Jenkins, Case No. 2:20-cr-
     00068-CJC-1, Dkt. 41 (September 2, 2020 Order granting immediate transfer from Arizona back to
24   California). These moves impede not only defendants’ right to a speedy trial, but also their right to
     effective assistance of counsel. Even more disturbing is the fact that the government is now offering
25   favorable deals to defendants to incentivize them to plead guilty. Due to high pretrial and pre-
     sentencing caseloads, it has authorized AUSAs to offer two-level variances under the Sentencing
26
     Guidelines to many defendants so long as they waive their right to in-person hearings, and sign plea
27   agreements and enter pleas quickly. See, e.g., United States v. Manuel Ignacio Ruiz, Case No. 5:20-cr-
     00019-CJC-6, Dkt. 540 (September 17, 2020 plea agreement). In other words, the government is now
28   offering very favorable plea deals based not on the defendant’s individual circumstances, but rather on
     exigencies manufactured by the Central District’s refusal to resume jury trials during the pandemic.
                                                       -15-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 16 of 35 Page ID #:365




1    Ramirez-Cortez, 213 F.3d 1149, 1154 (9th Cir. 2000) (quoting Lloyd, 125 F.3d at 1268);
2    see Furlow, 644 F.2d at 769 (noting that a sine die continuance would be unacceptable).
3    In keeping with this requirement, the periods of time courts excluded under the Speedy
4    Trial Act due to previous natural disasters and other exigencies were brief and definite.
5    See Furlow, 644 F.2d at 768 (14 days); Correa, 182 F. Supp. 2d at 329 (20 days);
6    Richman, 600 F.2d at 294 (3 weeks). In contrast, even after 10 months without jury
7    trials, the Central District’s suspension of jury trials remains indefinite. The gating
8    criteria—which are completely untethered to the constitutional implications of a criminal
9    defendant’s right to a speedy trial—do not make sufficiently certain what is otherwise an
10   unacceptably uncertain end date.
11

12         Moreover, an “ends of justice” exclusion must be justified with reference to
13   specific factual circumstances in the particular case as of the time the delay is ordered.
14   Ramirez-Cortez, 213 F.3d at 1154 (concluding that an ends of justice continuance was
15   not sufficiently justified where the judge made no inquiry into the actual need for a
16   continuance in the particular case, instead checking off boxes on pre-printed forms
17   without making findings on statutory factors, and the record showed that the judge “was
18   granting blanket continuances”). By its very nature, the General Order does not justify
19   delays as of the time they are ordered in any particular case. See United States v. Pollock,
20   726 F.2d 1456, 1461 (9th Cir. 1984) (stating that the “ends of justice” exclusion “was to
21   be based on specific underlying factual circumstances” and “cannot be invoked without
22   specific findings in the record”). Simply stated, the General Order is repugnant to the
23   Sixth Amendment and contrary to the “ends of justice.”
24

25         Nor does the California Governor’s color-coded tier system fix the constitutional
26   problems with the Central District’s indefinite suspension of jury trials. Apparently, the
27   Central District is now relying on that system to determine when jury trials will resume.
28   That system is for non-essential businesses. It does not apply to state courts, let alone

                                                  -16-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 17 of 35 Page ID #:366




1    federal courts. See Roman Catholic Diocese, 141 S. Ct. at 69 (Gorsuch, J., concurring)
2    (denouncing the assumption that what happens in constitutionally protected spaces “just
3    isn’t as ‘essential’ as what happens in” other spaces). The California Governor’s color-
4    coded tier system is of no consequence to the constitutional analysis here. “Courts and
5    their procedural safeguards are indispensable to our system of government.” Duncan v.
6    Kahanamoku, 327 U.S. 304, 322 (1946). The constitutional right to a public and speedy
7    trial is and always will be essential.14
8

9           In the Court’s view, it is not a question of if the Court should have held Mr. Ware’s
10   criminal jury trial during the coronavirus pandemic, but a question of how the Court
11   should have held it. Admittedly, the pandemic creates numerous challenges to
12   conducting a jury trial. There will be starts and stops. There will be delays. Significant
13   attention and caution will have to be devoted to safety and protection. But none of those
14   challenges justify the Central District’s indefinite suspension of a constitutional right.
15   “Even if the Constitution has taken a holiday during this pandemic, it cannot become a
16   sabbatical.” Roman Catholic Diocese, 141 S. Ct. at 70 (Gorsuch, J., concurring).15
17

18

19

20
     14
        Recently, the Chief Judge of the Ninth Circuit, Sidney R. Thomas, recognized that the operations of
21   the federal court, including conducting jury trials, are essential. In a letter to the Governor of California
     requesting that all federal judges and employees in California, including those in the Central District, be
22
     included in the state’s early priority phase of the coronavirus vaccination program, Chief Judge Thomas
23   stated the judges and employees are “frontline” workers who perform essential constitutional functions
     and that they work “in courtrooms and in chambers where they have regular contact with court users,
24   jurors and the public as they perform their essential duties.”

25   15
        If the Central District had permitted this Court to hold Mr. Ware’s trial during the recent surge in
     coronavirus cases in Orange County, the Court might have had to take several days to conduct jury
26
     selection or perhaps even postpone it for a few weeks if it turned out there was a temporary shortage of
27   jurors. But this is all academic now. The Central District has indefinitely suspended jury trials and has
     no intention of resuming them until Orange County reaches tier 3, when some non-essential businesses
28   can open indoors with modifications. One can only speculate when the Central District will resume jury
     trials, but it is an absolute certainty that the Central District will not be resuming them any time soon.
                                                          -17-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 18 of 35 Page ID #:367




1          If it is not impossible to hold criminal jury trials in the state court across the street
2    from the federal courthouse where Mr. Ware seeks to be tried, it was clearly not
3    impossible to hold a criminal jury trial for Mr. Ware. The right to a speedy trial is one of
4    the most basic and important rights preserved by our Constitution. Klopfer, 386 U.S. at
5    224; Furlow, 644 F.2d at 769. The Central District never should have denied him his
6    right to one.
7

8                                                    B.
9

10         In light of the Central District’s violation of Mr. Ware’s constitutional right to a
11   public and speedy trial, the question then becomes what the remedy should be for the
12   Central District’s violation. The law is clear on this issue. When a defendant is not
13   brought to trial within the 70-day time limit (minus all properly excludable periods of
14   delay) and brings a motion to dismiss, the court must dismiss the indictment. 18 U.S.C.
15   § 3162(a)(2); see United States v. Medina, 524 F.3d 974, 980 (9th Cir. 2008); United
16   States v. Tertrou, 742 F.2d 538, 540 (9th Cir. 1984) (explaining that if Congress’ strict
17   time requirements in the Speedy Trial Act “are not met, the courts have no discretion but
18   to dismiss”). The strictness of this remedy highlights the importance of the right it
19   protects. See Lloyd, 125 F.3d at 1268 (“Congress designed the Speedy Trial Act in part
20   to protect the public’s interest in the speedy administration of justice, and it imposed the
21   sanction of dismissal under § 3162 to compel courts and prosecutors to work in
22   furtherance of that goal.”). The Court therefore has no choice but to dismiss the
23   indictment against Mr. Ware.
24

25         The only question remaining is whether to dismiss the indictment with or without
26   prejudice. “In determining whether to dismiss the case with or without prejudice, the
27   court shall consider, among others, each of the following factors: [1] the seriousness of
28   the offense; [2] the facts and circumstances of the case which led to the dismissal; and

                                                   -18-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 19 of 35 Page ID #:368




1    [3] the impact of a reprosecution on the administration of this chapter and on the
2    administration of justice.” 18 U.S.C. § 3162(a)(2). 16 A court’s decision of whether to
3    dismiss the charges with or without prejudice depends on a “careful application” of these
4    factors to the particular case. Clymer, 25 F.3d at 831.
5

6           Admittedly, the first factor—the seriousness of the offense—weighs in favor of a
7    dismissal without prejudice. Though the crime of which Mr. Ware is accused—being a
8    felon in possession of a firearm—is far from the most serious of federal crimes, it is still
9    serious, especially given Mr. Ware’s criminal history. See Medina, 524 F.3d at 986–87
10   (explaining that serious crimes weigh in favor of dismissal without prejudice). However,
11   this factor does not outweigh the other two factors the Court must consider.
12

13          Most important in this case are the facts and circumstances leading to dismissal.
14   The Central District decided to indefinitely suspend jury trials during this pandemic.
15   Faced with the question of whether to continue that policy, it has time and again decided
16   to do so. It made its decisions knowing that holding a jury trial in Orange County is
17   possible. It made its decisions knowing that the Orange County Superior Court is able to
18   conduct jury trials. It made its decisions knowing that a grand jury convened in the
19   Orange County federal courthouse for months during the pandemic with no reported
20   coronavirus outbreak. It made its decisions knowing that all essential service providers
21   and businesses have remained open and their employees continue to work. Its decisions
22   were knowingly and willfully made. The primary factor driving the Central District’s
23   decision is the risk that people might get sick from the coronavirus. But its decision was
24

25   16
        Both the government and Mr. Ware provide the Court with a separate analysis to determine whether
     Mr. Ware’s Sixth Amendment right was violated (as opposed to his rights under the Speedy Trial Act).
26
     They cite Barker v. Wingo, a case decided before the Speedy Trial Act was enacted, which explains that
27   courts should balance the “[l]ength of delay, the reason for the delay, the defendant’s assertion of his
     right, and prejudice to the defendant.” 407 U.S. at 530; see Doggett v. United States, 505 U.S. 647, 651
28   (1992). The analysis of these factors parallels the analysis the Court makes under the Speedy Trial Act
     so there is no need for the Court to conduct a separate analysis.
                                                       -19-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 20 of 35 Page ID #:369




1    made with little or no regard for the constitutional right to a public and speedy trial.
2    Indeed, in his order denying the Court’s request to summon jurors for Mr. Ware’s trial
3    (and the orders he cites therein), the Chief Judge made no mention of the Constitution at
4    all.
5

6           The Central District’s constitutional violation was also not merely technical. See
7    Medina, 524 F.3d at 987 (affirming dismissal without prejudice where district court
8    found the violations of the Speedy Trial Act were “technical, rather than substantive”).
9    Nor was it isolated and unwitting. See United States v. Taylor, 487 U.S. 326, 342 (1988)
10   (indicating that dismissal with prejudice is appropriate where there is “something more
11   than an isolated unwitting violation”); Medina, 524 F.3d at 987 (explaining that a
12   “culture of poor compliance” with the Speedy Trial Act would weigh in favor of
13   dismissing with prejudice); United States v. Ramirez, 973 F.2d 36, 39 (1st Cir. 1992)
14   (“The expansiveness of such a STA violation risk makes it important for a court to
15   correct for the sake of deterrence and more painstaking vigilance.”). Rather, it was a
16   substantive policy decision—reimplemented each time it was reconsidered—to suspend
17   the constitutional rights of Mr. Ware and every other defendant unwilling to waive time.
18   See Taylor, 487 U.S. at 339 (finding that even “a truly neglectful attitude” toward the
19   Speedy Trial Act could weigh in favor of dismissing with prejudice); Medina, 524 F.3d at
20   987; Ramirez, 973 F.2d at 39 (explaining that violations “caused by the court or the
21   prosecutor” weigh in favor of granting a dismissal with prejudice).
22

23           Finally, barring reprosecution in this case by dismissing with prejudice is the only
24   sanction with enough teeth to create any hope of deterring additional delay in the
25   resumption of jury trials and avoiding further dismissals of indictments for violations of
26   defendants’ constitutional rights to a public and speedy trial. See Taylor, 487 U.S. at 342
27   (“It is self-evident that dismissal with prejudice always sends a stronger message than
28   dismissal without prejudice, and is more likely to induce salutary changes in procedures,

                                                  -20-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 21 of 35 Page ID #:370




1    reducing pretrial delays.”). A dismissal without prejudice, on the other hand, allows the
2    government simply to go before the grand jury, obtain a new indictment, and proceed as
3    if no constitutional violation ever occurred. See 18 U.S.C. § 3288 (permitting the
4    government to obtain a new indictment within six calendar months of the date of the
5    dismissal, “which new indictment shall not be barred by any statute of limitations”);
6    United States v. Bert, 814 F.3d 70, 86 (2d Cir. 2016) (“The fact that the government must
7    reindict the defendant is not a particularly strong deterrent.”). In effect, there would be
8    no adverse consequences from the Central District’s knowing and willful decision to
9    violate Mr. Ware’s constitutional right to a public and speedy trial. Such a meaningless
10   result would “send exactly the wrong signal” and foster in the future “a cavalier regard, if
11   not a concerted disregard” of the Constitution. Ramirez, 973 F.2d at 39; see Bert,
12   814 F.3d at 86 (encouraging courts to consider “the likelihood of repeated violations and
13   whether there are potential administrative changes prompted by this violation”). 17 This
14   Court will not let that happen.
15

16                                                        IV.
17

18          Federal judges are given lifetime appointments to support and defend the
19   Constitution and laws of the United States. They must never abandon them.18 In this
20   case, the Central District’s indefinite suspension of jury trials during the coronavirus
21   pandemic violated Mr. Ware’s right to a public and speedy trial under the Sixth
22

23

24
     17
       That the district judges and the government did not act with malice does not change this analysis. See
25   Ramirez, 973 F.2d at 39 (“Even though the oversight was accomplished without malice, that does not
     ameliorate the gravity of its effects.”); Bert, 814 F.3d at 80 (affirming that “a finding of ‘bad faith’ is not
26
     a prerequisite to dismissal with prejudice”).
27
     18
        To quote George Washington, “The Constitution is the guide which I never will abandon.” From
28   George Washington to Boston Selectmen, National Archives (July 28, 1795), available at
     https://founders.archives.gov/documents/Washington/05-18-02-0305.
                                                          -21-
     Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 22 of 35 Page ID #:371




1    Amendment and the Speedy Trial Act. Accordingly, this Court now must dismiss the
2    charges against Mr. Ware, and dismiss them with prejudice.
3

4          DATED:      January 21, 2021
5                                                __________________________________
                                                 _____________________________________
6                                                     CORMAC
                                                           C J.
                                                             J. CARNEY
7                                               UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -22-
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 23 of 35 Page ID #:372




                   EXHIBIT 1
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 24 of 35 Page ID #:373
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 25 of 35 Page ID #:374
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 26 of 35 Page ID #:375




                   EXHIBIT 2
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 27 of 35 Page ID #:376
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 28 of 35 Page ID #:377
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 29 of 35 Page ID #:378
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 30 of 35 Page ID #:379




                   EXHIBIT 
  Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 31 of 35 Page ID #:380



                          
                          
                          N ews Release
                                                                                         Public Information Office
                                                                        Contact: Kostas Kalaitzidis, 657-622-7097
                                                                                               PIO@occourts.org
Oct. 20, 2020


                        Orange County Superior Court Celebrates Special
                         Juror Appreciation Week October 26–30, 2020

Santa Ana, CA – The Orange County Superior Court will celebrate and recognize our county’s citizens
who answered the call of duty and stepped up to serve on juries during the pandemic, with a special
Juror Appreciation Week from October 26 to October 30.
“The fact that we held 100 jury trials since the partial reopening of the Court in May is a testament to
the commitment of our citizens to the Constitution and our shared values. Jurors are an integral part of
our justice system, they guarantee the right to a trial where all can be heard and judged by their peers,”
said Orange County Presiding Judge Kirk Nakamura. “We could not have provided access to justice
through jury trials during this pandemic if not for the great response of our citizens,” he added.
The Court resumed criminal trials in May, kicking off the “Safe Access to Justice Initiative,” a program
designed to assure strict enforcement of safety precautions in order to protect jurors and all members
of the public who enter Court facilities.
“I was impressed by the way everyone went out of their way to do their best during these trying COVID
times,” said Jodi Greenbaum, an Orange County citizen, who answered the call to serve our
community as a juror. “First, Judge Cynthia Herrera set a professional and caring tone by speaking to
us about our duty as jurors. Twice, Judge Jeannie Joseph called us in to tell us that even though we
weren’t chosen as jurors, we served an important purpose,” Ms. Greenbaum added.
“It wasn’t just the judges. Everyone in the courthouse showed kindness, from the deputies at the
entrance to the workers, who smiled, cleaned down the courtroom and explained simple directions as
if they were doing it for the first time,” she stressed.
Judge Thomas Delaney, who leads the “Safe Access to Justice Initiative,” noted the Court’s
commitment to keeping everyone healthy and safe. “As we conduct jury trials, we are also implementing
strict cleaning procedures and physical distancing protocols to support the health and wellness of
everyone that enters Court facilities,” he said.
Meanwhile, the Court is capitalizing on the use of technology to significantly reduce the number of jurors
summoned to serve.
“We are using cutting edge technology and data analysis to create efficiencies that will allow the Court
to reduce the overall number of jurors needed to provide access to justice,” said Court Executive
Officer and Jury Commissioner David Yamasaki. “We will be able to reduce the numbers of jurors


              Superior Court of California, County of Orange ● 700 Civic Center Drive West ● Santa Ana, CA 92701
                                                         www.occourts.org
  Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 32 of 35 Page ID #:381

summoned to the point that fairly soon, any citizen who serves in Orange County can expect to be
called to serve no more than once every two years.”
As the pandemic is continuing to hamper Court operations, and to alleviate concerns regarding physical
distancing, the Court recently implemented a mobile device self-check-in process for jurors. “Our jurors
may now choose to skip the check-in line altogether and have a seat directly in the jury assembly room,”
said Jury Services Manager Pete Hernandez, adding “By accessing a dedicated Court network for
jurors on their mobile device, they can self-check-in for service and obtain access to the free WiFi. All
they need to use is their 9-digit juror ID number that is printed on their summons. It’s as simple as that.”
In pre-COVID times, millions of Californians statewide participated in jury service. Last year:
   x   About 9 million people were summoned to jury service, over 652,000 in Orange County alone;
   x   Over 4 million prospective jurors were eligible and available to serve;
   x   Approximately 80 percent of prospective jurors completed service in one day; and
   x   In Orange County, more than 900 jury trials (criminal and civil) were held in the past few years.

The recognition and appreciation for jurors usually takes place the second week of May, established as
Juror Appreciation Week by a special resolution passed by the California Legislature in 1998 to
acknowledge the important contributions of citizens who devote their time and effort in making the
cherished right of trial by jury a reality. The pandemic forced the Court to forego the planned celebrations
in May and move them to October.
For more information on jury service, visit www.occourts.org and click on “Jury Service,” or visit the Jury
Service section of the California Courts website.
                                                           ###




              Superior Court of California, County of Orange ● 700 Civic Center Drive West ● Santa Ana, CA 92701
                                                         www.occourts.org
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 33 of 35 Page ID #:382




                   EXHIBIT 
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 34 of 35 Page ID #:383
Case 8:20-cr-00110-CJC Document 48 Filed 01/21/21 Page 35 of 35 Page ID #:384
